273 S.W.3d 582 (2009)
Regina WILLIAMS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68808.
Missouri Court of Appeals, Western District.
January 20, 2009.
Susan Lynn Hogan, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen. and Joshua N. Corman, Jefferson City, MO, for respondent.
Before VICTOR C. HOWARD, P.J., and JOSEPH M. ELLIS and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Regina Williams appeals the circuit court's denial of her motion for post-conviction relief under Rule 24.035 after an evidentiary hearing. After pleading guilty to murder in the second degree, § 565.021, RSMo 2000, and assault in the second degree, § 565.060, Williams was sentenced in Jackson County Circuit Court to concurrent terms of fifteen years for murder and seven years for assault. She now claims that she received ineffective assistance of counsel prior to pleading guilty, because her attorney allegedly assured her that she would receive a lesser sentence, and failed to develop a defense based on battered spouse syndrome. Williams claims that, as a result of these deficiencies, her guilty plea was not knowing, intelligent, and voluntary.
We affirm. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. Rule 84.16(b).